1. The judgment of this court in McLendon v. McLendon, 66 Ga. App. 156 (17 S.E.2d 252), affirming the ruling of the trial court, on a general ground of demurrer, that the action was not barred as to recovery of matured and unpaid instalments of alimony within five years preceding the date of the filing of the suit in this State, was final and conclusive as against the defendant, and the trial court did not err, after allowing an amendment adding the superfluous words "which is a plea in bar" after the words "statute of limitations" appearing in the original ground of demurrer, in overruling the defendant's "plea in bar as amended."
2. The court did not err in overruling the defendant's motion to dismiss the action on the ground that no substantial relief was prayed for, inasmuch as the petition recited that "petitioner prays for judgment against the defendant herein for the amount that is now due and will be due at the time this case is finally tried, together with interest thereon at the rate of 7 % per annum from the time each payment was due."
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.
                        DECIDED JANUARY 27, 1943.